TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2014



                                      NO. 03-14-00218-CV


                               Travis County Attorney, Appellant

                                                 v.

                                          J. H., Appellee




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on February 21, 2014. The Travis

County Attorney has filed a motion to dismiss the appeal, requesting that this Court render

judgment effectuating the parties’ agreement. Having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal, rendering judgment effectuating the parties’ agreement. The appellant shall pay all costs

relating to this appeal, both in this Court and the court below.